Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (1-10 and 16-20) in the reply filed on 04/23/21 is acknowledged.

Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/23/21.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-10, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US 2009/0081374A1).
As to claim 1, Yang et al discloses (see Figs 1 & 5 and para [0099]-[0100]) a coating nozzle (head 10), comprising a first reactant spout configured to spray a first 
Regarding claim 2, Yang et al discloses (2nd channel 12 spraying gaseous material I, see Fig 5) a second air curtain spout configured to spray shielding gas which, together with the shielding gas sprayed through the first air curtain spout forms air curtains for defining a reaction region for the first reactant.
As to claims 3 and 16, in Yang et al a first outlet (12) capable of discharging at least one of an excessive portion of the first reactant and a reaction by-product; and a second outlet capable of discharging at least one of an excessive portion of the second reactant and a reaction by-product (using control valves, see Fig 10 and para [0120]).
Regarding claim 6, Yang et al discloses multiple serial connected groups of spouts (channels), wherein each group of spouts comprises at least the first reactant spout, the second reactant spout, the first air curtain spout, and the second air curtain spout (see Fig 5).
As to claim 7, in Yang et al the first air curtain spout is provided between the first reactant spout and the second reactant spout; and the second air curtain spout is provided between the first reactant spout and a previous group of spouts (see Fig 5).
Regarding claim 8, Yang et al discloses a spraying pressure for at least one of the first air curtain spout and the second air curtain spout is capable of being greater 
As to claims 9 and 20, Yang et al discloses a coating device having one or more coating nozzles (channels 12); and a transport mechanism (transport motor 52 and transport subsystem 54, see Fig 10) configured to transport an object to be coated, so that the object to be coated sequentially passes through a first reaction region of the first reactant and a second reaction region of the second reactant for each of the one or more nozzles.
Regarding claim 10, Yang et al discloses (transport motor 52 and transport subsystem 54, see Fig 10) the transport mechanism is configured to transport the object to be coated in a linear reciprocating manner (XYZ directions).

Claim(s) 1-3 and 6-10, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwong et al (US 2013/0164445A1).
As to claim 1, Kwong et al discloses (see Figs 1 and 4  para [0052]-[0053]) a coating nozzle (distribution plate 30), comprising a first reactant spout configured to spray a first reactant (channel 317 with openings 313 spraying gaseous precursor A); a second reactant spout configured to spray a second reactant (channel 317 with openings 315 spraying gaseous material B); and a first air curtain spout (channel 318 spraying purge gas) configured to spray shielding gas, so that the sprayed shielding gas forms an air curtain which isolates the first reactant from the second reactant.
Regarding claim 2, Kwong et al discloses (see Figs 1 and 4) a second air curtain spout(2nd channel 318 spraying purge gas) capable of spraying shielding gas which, 
As to claims 3 and 16, in Kwong et al a first outlet capable of discharging at least one of an excessive portion of the first reactant and a reaction by-product; and a second outlet capable of discharging at least one of an excessive portion of the second reactant and a reaction by-product (using control valves, see Fig 1 and para [0036] and [0040]).
Regarding claim 6, Kwong et al discloses multiple serial connected groups of spouts (317), wherein each group of spouts comprises at least the first reactant spout, the second reactant spout, the first air curtain spout, and the second air curtain spout (see Fig 4).
As to claim 7, Kwong et al discloses the first air curtain spout is provided between the first reactant spout and the second reactant spout; and the second air curtain spout is provided between the first reactant spout and a previous group of spouts (see Fig 4).
Regarding claim 8, in Kwong et al teaches a spraying pressure for at least one of the first air curtain spout and the second air curtain spout is capable of being greater than that for at least one of the first reactant spout and the second reactant spout (see para [0059].
As to claims 9 and 20, in Kwong et al one or more coating nozzles according to; and a transport mechanism (shuttle 65) configured to transport an object to be coated, so that the object to be coated sequentially passes through a first reaction region of the first reactant and a second reaction region of the second reactant for each of the one or more nozzles (see Figs 1 and 4 and para [0040]).
.

Claim(s) 1-3, 6-8 and 16 and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yudovsky et al (US 2013/0098477A1)
As to claim 1, Yudovsky et al discloses (see Figs 16A and 17  para [0089]-[0090]) a coating nozzle (gas distribution apparatus, 1500, 1700), comprising a first reactant spout configured to spray a first reactant (channel 1552 spraying reactive gas A); a second reactant spout configured to spray a second reactant (channel 1552 spraying reactive gas B); and a first air curtain spout (channel 1552 for spraying purge gas) configured to spray shielding gas, so that the sprayed shielding gas forms an air curtain which isolates the first reactant from the second reactant.
Regarding claim 2, Yudovsky et al discloses (see Fig 16A) a second air curtain spout (2nd channel 1552 spraying purge gas) capable of spraying shielding gas which, together with the shielding gas sprayed through the first air curtain spout forms air curtains for defining a reaction region for the first reactant.
As to claims 3 and 16, in Yudovsky et al a first outlet capable of discharging at least one of an excessive portion of the first reactant and a reaction by-product; and a second outlet capable of discharging at least one of an excessive portion of the second reactant and a reaction by-product (using control valves, see Fig 19 and para [0098]).
Regarding claim 6, Yudovsky et al teaches (see Fig 16A) a coating device having multiple serial connected groups of spouts or nozzles, wherein each group of spouts 
As to claim 7, in Yudovsky et al the first air curtain spout is provided between the first reactant spout and the second reactant spout; and the second air curtain spout is provided between the first reactant spout and a previous group of spouts (see Fig 16A).
Regarding claim 8, in Yudovsky et al a spraying pressure for at least one of the first air curtain spout and the second air curtain spout is capable of being greater than that for at least one of the first reactant spout and the second reactant spout (see para [0015] for the controllable pressure at the outlet).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 4-5, 9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yudovsky et al (US 2013/0098477A1) in view of Yang et al (US 2009/0081374A1).
As to claims 4-5 and 17, Yudovsky et al teaches (see Figs 15, 16A, 16B para [0089] and [0091]) a gas distribution apparatus reaction medium spout configured to spray a reaction medium (3rd channel spraying reactive gas C) capable of catalyzing a reaction of the first reactant with the second reactant and used for plasma processing.  In any event in gas depositing material the use of a reactive gas containing a catalyst is known in the art; for instance as taught by Yang et al teaching a reaction medium with a catalyst (see Table 2) and plasma treatments (see para [0005],[0170] and [0172]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include an additional reactant gas to supply different gas as desired depending to type of selected deposition of the coating materials.
As to claims 9 and 18-20, Yudovsky et al discloses one or more coating nozzles (channels) and a substrate moving from left to right (see para [0089] and Figs 15 and 16A) but a transport mechanism is not specifically taught in Yudovsky et al.  However Yang et al discloses one or more coating nozzles (channels 12); and a transport mechanism (transport motor 52 and transport subsystem 54, see Fig 10) configured to transport an object to be coated, in a linear reciprocating manner so that the object to be coated sequentially passes through a first reaction region of the first reactant and a second reaction region of the second reactant for each of the one or more nozzles. It would have been obvious to one of ordinary skill in the art before the effective filing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/